Citation Nr: 1119423	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lumbosacral degenerative joint disease (DJD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, S. D. 


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2006, the Veteran testified via video conference from the RO before the undersigned in Washington, D.C.  This issue was remanded by the Board in April 2008 for further development.

The Board further notes that an expert medical opinion was requested from the Veterans Health Administration (VHA) in February 2011.  An opinion was received in April 2011, the details of which are discussed in detail below.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of lumbosacral degenerative joint disease.

2.  The Veteran is currently service connected, in pertinent part, for residuals of an injury to the right ankle, manifested by arthritis, status post peroneal tendon repair and Achilles tendon repair, as well as for left knee arthritis, status post total knee replacement and status post bunionectomy and hammertoes correction of the right foot with degenerative joint disease.

3.  There is competent, credible and probative evidence of record that the Veteran's lumbosacral degenerative joint disease is aggravated by service-connected left knee disability.



CONCLUSION OF LAW

Lumbosacral degenerative joint disease is secondary to service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the Veteran's claim for entitlement to service connection for lumbosacral degenerative joint disease is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  Service connection

In this case, the Veteran claimed that he has lumbosacral degenerative joint disease, and that his disorder was caused, or aggravated by, a service-connected disability.  

In order to establish direct service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  As such, and as the Veteran's service connection claim was received by VA prior to October 2006, the Board will apply the former version of 38 C.F.R. § 3.310 in this case.

It is also noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

At the outset, the Board notes that the Veteran has been diagnosed with degenerative joint disease of the lumbosacral spine, status post fusion.  See VA examination report, April 2009.  Thus, element (1) of Hickson has been satisfied, in that the Veteran has demonstrated that he has a current disability.

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for a chronic back disorder, to include degenerative joint disease of the lumbosacral spine.  While the Veteran was ruled unfit for shipboard duty by a Naval Medical Board in February 1981, that ruling was based on an injury to his right ankle, and not due to the presence of a chronic back disorder.  See Report of Medical Board, February 11, 1981.

As such, there is no record of complaints, treatment, or diagnosis of a back disorder in service.  The record also contains no objective evidence of sufficient probative weight that establishes an etiological nexus linking his current disorder directly to his military service.  Specifically, there is no competent evidence establishing that the Veteran's degenerative joint disease of the lumbosacral spine had its onset in service or that establishes an etiological relationship between his degenerative joint disease of the lumbosacral spine and active service.  

In this case, the Veteran does not contend otherwise.  Instead, the Veteran claimed that his degenerative joint disease of the lumbosacral spine is secondary to a service-connected disability.  According to the Veteran, he first noticed back pain beginning in 1998 or 1999.  See VA examination report, April 2009.

A private emergency department report dated in September 2001 indicates that the Veteran presented with complaints of right leg pain, indicating that he had had right hip pain for three days.  The emergency department physician opined that the Veteran had an altered gait because his left knee replacement was causing some increased strain on the right side.  Private treatment reports from January 2002 noted complaints of back pain for six weeks, without known injury.  Right-sided radiculopathy was also reported.  The Veteran also reported that his back "has been out" for one month, with pain going down the right leg.  He was diagnosed with mild discogenic degenerative change, most prominent at L3-4, as well as facet joint arthropathy in the lower lumbosacral spine.  See Reports, January 18, 2002.  In December 2002, the Veteran was diagnosed with degenerative arthritis of the lower cervical spine, mild to moderate degenerative arthritis of the thoracic spine, and mild degenerative arthritis with small anterior osteophytes in the lumbar spine.  See Report, October 15, 2002.  The Veteran reported again with back pain in December 2002, also complaining of pain into the right leg.  See Report, December 18, 2002.

A VA examination was provided in February 2003.  The Veteran reported that his back problems began "two or three years ago."  He reported daily pain on the lower right side of his back, as well as sciatica.  He also reported stiffness and weakness, as well as flare-ups.  He used a cane to assist with ambulation, and noted that he had difficulty with walking after 15 or 20 minutes.  X-ray evidence revealed minimal lumbosacral degenerative disc disease.  The examiner opined that the Veteran may develop problems with lumbar sprain or strain as a result of altered gait mechanics, however, any DJD found in the back would not be secondary to his ankle disability.  See VA examination report, February 2003.

In August 2003, the Veteran was diagnosed with right L5 radiculopathy secondary to a herniated nucleus pulposus, right L4-5.  He underwent a partial hemilaminectomy, right L4-5, with medical facetectomy and discectomy.  See Operative record, August 29, 2003.  Following that procedure, the Veteran continued to complain of back pain.  The following month, a magnetic resonance image (MRI) revealed a disc protrusion at L4-5 on the right.  See Report, September 15, 2003.  

A private report from November 2004 noted continued complaints of back pain, though there was no definite evidence of a recurrent disc herniation at that time.  It was noted that the etiology of the Veteran's back pain was unclear.  A conditional diagnosis of epidural fibrosis was provided.  A complete facetectomy, with a contralateral fusion, without instrumentation, was recommended.  See Report, November 18, 2003.  The Veteran underwent a right L4-5 hemilaminectomy with complete facetectomy and repeat discectomy in December 2003.  The August procedure was noted, though the Veteran began to develop recurrent right leg pain a few weeks after the prior surgery.  See Operative record, December 9, 2003.

The Veteran again reported with back pain in March 2004.  He complained of a sharp musculoskeletal pain in the back that radiated from between his shoulder blades up to the base of his skull.  He was diagnosed with musculoskeletal back pain, and no etiological opinion was provided.  See Report, March 21, 2004.  

A VA outpatient treatment record, authored in October 2005, noted his prior surgical procedures.  The examiner opined that the Veteran's injures to the left and right knee, and the lumbosacral spine, were directly and proximately related to the right ankle injury in 1978.  The examiner stated further that the Veteran had a chronic, abnormal gait pattern that had affected all of the Veteran's lower limb joints.  No further rationale for that opinion was provided.  See VA outpatient report, October 19, 2005.

In December 2007, the Veteran underwent an additional procedure to remove painful lumbar hardware.  See Operative report, December 19, 2007.

Following the April 2008 Board remand, the Veteran was afforded an additional examination to address whether his degenerative joint disease of the lumbosacral spine was related to service, or to residuals of a right ankle injury, in April 2009.  At that time, he reported that his back started to bother him in 1998 or 1999.  He stated that the pain was constant, sometimes radiating to his right leg and calf and the left leg to the knee, and that he used a cane or walker at all times.  He also used a back brace at times.  On examination, there was tenderness in the lumbar and left paralumbar area.  X-ray evidence revealed degenerative changes of the lower thoracic and lower lumbosacral spine, as well as fusion at L5 and S1.  A scan of the lumbar spine, conducted in March 2001, demonstrated postoperative changes at L4-5, including a right-sided laminectomy.  Mild degenerative disc disease was noted as well, with changes at L3-4 and L5-S1.  There was also a postoperative change of the right hemilaminectomy with postoperative fibrosis and enhancement at the surgical site.  There was minimal disc bulge and endplate spurring, causing right neural foramenal narrowing.  Ultimately, the Veteran was diagnosed with DJD of the lumbar spine, status post fusion.

As the opinion was requested in order to obtain an opinion as to whether his back disorder was secondary to residuals of a right ankle injury, the examiner also conducted an examination of the right ankle.  Maximum dorsiflexion of -6 degrees was noted, and the inability to reach neutral at 90 degrees was suggestive of foot drop.  Plantar flexion was between 6 and 20 degrees, inversion to 0 degrees, and eversion was to 24 degrees.  Patellar and Achilles reflexes were absent.  Good pedal pulses were observed, and there was no venostasis change, bilaterally.

The examiner stated that a prior surgical procedure to repair his right ankle appeared to be successful, since the Veteran was able to evert and plantar flex his foot.  Therefore, the examiner opined that "it would be a bit of a stretch to suggest that his degenerative disc and joint disease is coming solely from his ankle injury."  It was noted that the Veteran had recent total knee replacements, bilaterally, and that it appeared more likely that his degenerative changes were the result of the normal aging process, rather than secondary to his service-connected ankle injury.  See VA/QTC examination report, April 2009. 

In February 2011, the Board requested an expert medical opinion from the VHA.  That opinion was received in April 2011.  The examiner noted that the Veteran suffered from a myriad of problems, to include uncontrolled diabetes, hypertension, disorders of the right foot and ankle, as well as degenerative changes to the spine.  The Veteran's inservice right ankle injury was noted as well, to include that surgical stabilization was required at the time of the accident.  The examiner noted a 1992 occupational injury to the Veteran's left knee, as well as subsequent surgical arthroscopic procedures as well as a total left knee arthroplasty.  Another work injury, from June 2001, caused a tear in the right ACL ligament, which also required total knee arthroplasty.  Also noted was the Veteran's lumbar fusion at L4-5, with subsequent degenerative changes.

The examiner stated that an ankle sprain with chronic instability does not and is not related or connected with the development of extensive degenerative spine conditions, causing the need for surgical intervention.  In addition, the examiner pointed out that the Veteran underwent a surgical procedure to stabilize the ankle condition, and there were no notes regarding persistence of that ankle instability.  He stated that conditions that affect that back have to be severe and cause significant disability or limping, such as leg length discrepancy or the development of degenerative arthritis of the knees.  As such, it was more likely than not that the Veteran's service-connected left knee disability adversely affected the Veteran's spinal disorder more so than any ankle injury or foot condition.  

As such, in response to the first query posed by the Board, the examiner opined that he did not feel that the Veteran's back disorder is etiologically-related to military service directly.  As to the second, the examiner stated that he did not believe that the Veteran's back disorder was caused by either the service-connected right ankle or left knee disabilities.  Instead, the back disorder was most likely caused by an occupational injury in 1992.  Regarding the third question as to whether the Veteran's diagnosed low back disability was permanently worsened (i.e., aggravated) by the Veteran's service-connected right ankle and/or left knee disability, and/or any other service-connected disability including a right foot disability, the examiner opined that a knee injury can affect and irritate back conditions, in that arthritic knees resulting in an altered and antalgic gait may contribute to the degeneration of the spine.  It was noted that this generally causes localized changes and conditions, as opposed to extensive changes throughout the spine.  While he also noted that he did not believed that a right ankle and/or foot injury plays a significant role in the aggravation of the back disability, the back disability may adversely affect the service-connected right ankle disability.  See Opinion, April 2011.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

Here, the Board finds that the initial VA examination report dated in February 2003to be of lesser probative weight than some of the other medical evidence,  As noted in the prior Board remand, the opinion essentially indicated that lumbosacral strain or sprain could be due to an abnormal gait pattern, but degenerative joint disease or degenerative disc disease could not; however, a rationale was not provided.  The question of aggravation was no specifically addressed.

Likewise, the Board affords little probative weight to the October 2005 positive nexus opinion of record.  The opinion essentially related the Veteran's bilateral knee disabilities and lumbosacral spine disability to the Veteran's 1978 right ankle injury.  However, this opinion did not address the question previously raised by the negative opinion, that such a relationship as far as degenerative joint disease could not exist.  Further, a rationale to support this opinion was not provided at that time.

In addition, little probative value is afforded to the VA medical opinion issued in April 2009, as it was ultimately equivocal in nature.  The examiner stated that a prior surgical procedure to repair his right ankle appeared to be successful, since the Veteran was able to evert and plantar flex his foot.  Therefore, the examiner opined that "it would be a bit of a stretch to suggest that his degenerative disc and joint disease is coming solely from his ankle injury."  It was noted that the Veteran had recent total knee replacements, bilaterally, and that it appeared more likely that his degenerative changes were the result of the normal aging process, rather than secondary to his service-connected ankle injury.  However, the examiner failed to account for the fact that the Veteran's knee disability was service connected at the time of the examination.  Further, although the examiner ruled out a direct causal relationship between the right ankle disability and the Veteran's claimed back disorder, the opinion failed to address whether the Veteran's back disorder was aggravated due to either the residuals of the ankle injury or his service-connected left knee disability, to include as the proximal result of an altered gait therefrom (per medical reports dated September 2001 and October 2005).  

Instead, the Board assigns the greatest probative value to the VHA opinion received in April 2011.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include the fact that the Veteran was service-connected for a left knee disability.  While the examiner noted that the Veteran's claimed disorder was most likely not a proximal result of the Veteran's service-connected residuals of a right ankle injury, the examiner proffered that a knee disability, leading to an antalgic gait (documented in this case) may worsen degeneration of the spine.  While it was noted that such deterioration would not likely be so widespread, the examiner nonetheless stated that a knee injury can affect and irritate back conditions.  

The Board has also reviewed the Veteran's January 2004 RO hearing transcript, as well as the October 2006 Board hearing transcript.  In January 2004, the Veteran testified that, following his ankle surgery, he was placed on crutches.  During that time, his back "was completely out" to the point where he required an ambulance in order to visit the hospital.  See RO Transcript, p. 13.  During his Board hearing, the Veteran testified that he had instability in his right ankle, as well as foot drop.  See Board Transcript, pp. 13-14.  He stated that he began developing back problems around 2002, and that he was told by a private provider at that time that his altered gait was a "big problem" with his back.  See Transcript, p. 15.  

As to the Veteran's assertions that he suffers from a degenerative joint disease of the lumbosacral spine which is the result of his service-connected residuals of a right ankle injury, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Board does finds that the Veteran is competent to report episodes of back pain (see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), as well as when these episodes began and worsened.  While he has not been shown to be competent to link his claimed disorder to his service-connected residuals of a right ankle injury (see Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions)), the statements of the Veteran offered in support of his claim have been given full consideration by the Board.  

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed degenerative joint disease of the lumbosacral spine had its onset in service, within one year following separation, or is etiologically related to service.  The record establishes that, according to the Veteran's own history (see VA examination report, April 2009), in 1998 or 1999, approximately 16 years after separation, the Veteran noted complaints of back pain.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between his currently-diagnosed degenerative joint disease of the lumbosacral spine and his service-connected residuals of a right ankle injury.  In fact, the most recent VA examination of record, as well as the April 2011 VHA opinion, stated that it is less likely than not that the Veteran's current diagnosis of degenerative joint disease of the lumbosacral spine was caused by the Veteran's residuals of a right ankle injury.  

However, the April 2011 examiner opined that an injury of the knee can permanently worsen or aggravate back disorders, in that arthritic knees resulting in an antalgic gait may contribute to the degeneration of the spine.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for lumbosacral degenerative joint disease, to include as secondary to a service-connected disability, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).



ORDER

Service connection for lumbosacral degenerative joint disease secondary to a service-connected left knee disability, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


